         Case 2:19-cv-00775-JCB Document 13 Filed 12/23/20 PageID.42 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


    TEOTA COPPOCK,                                                      ORDER

                    Plaintiff,

    v.                                                       Case No. 2:19-cv-00775-JCB

    RESOURCE MANAGEMENT, INC. and
    DOES 1-5,

                    Defendants.                           Magistrate Judge Jared C. Bennett


            Before the court is Plaintiff Teota Coppock’s (“Ms. Coppock”) motion for leave to amend

complaint.1 Based upon the analysis set forth below, Ms. Coppock’s motion is denied.

            Ms. Coppock’s complaint in this action was filed on October 17, 2019. 2 Pursuant to Fed.

R. Civ. P. 4(m), service of a summons and complaint must be completed within 90 days of the

filing of the complaint. On April 22, 2020, the court issued an order to show cause 3 because, as

of the date of that order, more than 90 days had passed since the filing of Ms. Coppock’s

complaint, and she had not provided the court with the requisite proof of service to demonstrate

that a summons and the complaint had been served in a timely fashion upon Defendant Resource

Management, Inc. (“RMI”). Fed. R. Civ. P. 4(l). Ms. Coppock was ordered to show cause why



1
    ECF No. 11.
2
    ECF No. 2.
3
    ECF No. 5.
     Case 2:19-cv-00775-JCB Document 13 Filed 12/23/20 PageID.43 Page 2 of 4




this action should not be dismissed for failure to prosecute. Fed. R. Civ. P. 4(m); DUCivR 41-2

(“The court may issue at any time an order to show cause why a case should not be dismissed for

lack of prosecution.”). Ms. Coppock was directed to file a response to the order to show cause

on or before May 15, 2020, to inform the court of the status of this action and her intentions to

proceed. Ms. Coppock was warned that her failure to do so could result in dismissal of this

action. Fed. R. Civ. P. 4(m); DUCivR 41-2 (“If good cause is not shown within the time

prescribed by the order to show cause, the court may enter an order of dismissal with or without

prejudice, as the court deems proper.”).

         Albeit a week late, Ms. Coppock filed a status report in response to the order to show

cause. 4 In that report, Ms. Coppock indicated that she served RMI with a summons and the

complaint. However, Ms. Coppock did not file any proof of service as required by Fed. R. Civ.

P. 4(l). Ms. Coppock further indicated that she and RMI were in the process of settlement

negotiations and, therefore, that the parties agreed to an informal, open-ended extension for RMI

to respond to the complaint pending the outcome of those negotiations. As such, Ms. Coppock

requested an additional 45 days for the parties to explore a potential resolution.

         On August 26, 2020, Ms. Coppock filed another status report. 5 In that report, Ms.

Coppock requested an additional 60 days to complete settlement negotiations with RMI.




4
    ECF No. 7.
5
    ECF No. 9.

                                                 2
     Case 2:19-cv-00775-JCB Document 13 Filed 12/23/20 PageID.44 Page 3 of 4




         On November 3, 2020, after those 60 days had expired and there had been no further

action in this case, the court issued a second order to show cause. 6 Ms. Coppock was again

ordered to show cause why this action should not be dismissed for failure to prosecute. Fed. R.

Civ. P. 4(m); DUCivR 41-2. Ms. Coppock was ordered to file a response to the second order to

show cause on or before November 17, 2020, to inform the court of the status of this action and

her intentions to proceed. Ms. Coppock was again warned that her failure to do so could result in

dismissal of this action. Fed. R. Civ. P. 4(m); DUCivR 41-2.

         On November 10, 2020, Ms. Coppock filed the motion currently before the court7 and

another status report.8 However, Ms. Coppock has still not filed proof of service of the summons

and complaint under Fed. R. Civ. P. 4(l).

         In the status report, Ms. Coppock indicates that she wishes to proceed with this case. She

also indicates that she sought a stipulation from RMI’s counsel to allow her to file an amended

complaint. According to Ms. Coppock, RMI refused to stipulate, which necessitated her motion

for leave to amend. In her motion, Ms. Coppock indicates that she completed service of the

summons and complaint on RMI on February 10, 2020. She also reiterates that she stipulated to

RMI’s request for additional time to respond to the complaint pending the outcome of settlement

negotiations. Ms. Coppock then requests leave to amend her complaint.




6
    ECF No. 10.
7
    ECF No. 11.
8
    ECF No. 12.

                                                 3
     Case 2:19-cv-00775-JCB Document 13 Filed 12/23/20 PageID.45 Page 4 of 4




         The court denies Ms. Coppock’s motion for several reasons. First, although she indicates

that she completed service of the summons and complaint on RMI on February 20, 2020, that

service was completed more than one year beyond the 90-day limit set forth in Fed. R. Civ. P.

4(m). Importantly, Ms. Coppock has never moved for an extension of that limit. Second, she

still has not filed any proof of service as required by Fed. R. Civ. P. 4(l). Without proper service

of the original complaint, the court will not permit Ms. Coppock to now amend her complaint

and effectively restart this litigation. Instead, Ms. Coppock must move for an extension of time

under Fed. R. Civ. P. 4(m) to properly serve the original complaint upon RMI. Assuming for the

moment that she can establish “good cause” under Fed. R. Civ. P. 4(m), and assuming that the

court provides her with such an extension, she would then need to complete timely and proper

service of the original complaint and file the proof of service required by Fed. R. Civ. P. 4(l).

Thereafter, Ms. Coppock would not need leave of court to amend her complaint, but instead

could amend it under Fed. R. Civ. P. 15(a)(1) “as a matter of course within . . . 21 days after

serving it.”

         For those reasons, Ms. Coppock’s motion for leave to amend complaint 9 is DENIED.

         IT IS SO ORDERED.

         DATED December 23, 2020.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge

9
    ECF No. 11.

                                                  4
